Citation Nr: 0019732	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
asthma.

2.  Entitlement to a rating in excess of 10 percent on a 
schedular or extra-schedular basis, on appeal from the 
initial award of service connection for residuals of injury 
of the thoracic spine.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for folliculitis 
of the scalp and pityriasis rosea of the back.

4.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for status post-
operative right inguinal hernia.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for chronic gum 
disease.

7.  Entitlement to service connection for plantar fasciitis 
of the left foot (claimed as a left foot disorder).

8.  Entitlement to service connection for chronic neck and 
shoulder muscle strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had verified active service from March 1983 to 
May 1983 and from February 1986 to March 1991 with 
additional, unverified service until March 1992.

This appeal is from October 1993, January and October 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Atlanta, Georgia, Regional Office (RO).  The former decision 
initially adjudicated the claims at issue in this appeal 
except for the psychiatric and dental issues.  The latter two 
adjudicated the disability ratings of the currently service-
connected disabilities.

The Board of Veterans' Appeals (Board) remanded the case in 
June 1996.  The issues now styled as for a higher rating were 
previously identified as claims for increased disability 
rating.  While the case was on remand, the United States 
Court of Appeals for Veterans Claims (Court) handed down a 
decision distinguishing appeals from initial assignments of 
disability ratings in the decision that granted service 
connection from claims for increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The court reserved the term 
"increased rating" for claims based on an assertion that a 
service-connected disability had become worse since the most 
recent rating.  The Board has renamed the issues in this case 
consistently with the Court's ruling in Fenderson.

In her October 1993 notice of disagreement, the veteran 
raised the issue of entitlement to service connection for 
"chronic joint aching," without identifying the joints.  
The RO has taken no action regarding the claim.  Statements 
by the appellant in a December 1992 VA examination and in a 
May 1994 hearing regarding pain and pulling at the sight of 
her right inguinal hernia repair can be construed as a claim 
for a tender surgical scar.  These matters are referred to 
the RO for clarification and any other appropriate action.


FINDINGS OF FACT

1.  From March 26, 1992, to the present, the veteran's asthma 
attacks have been less frequent than every 14 days, nor has 
she had moderate dyspnea on exertion between attacks.

2.  The veteran has used bronchodilator medication daily 
during the period October 7, 1996, to the present.

3.  The veteran has tenderness of the thoracic vertebrae and 
occasional parathoracic muscle spasm, not more than severe 
limitation of motion of the thoracic spine, and no bony 
fixation of the thoracic vertebrae, for which she is 
compensated at the maximum schedular rate.

4.  There are not extraordinary circumstances that render 
application of the VA Schedule for Rating Disabilities to the 
thoracic spine disability impracticable.

5.  The pityriasis rosea of the back is asymptomatic.  

6.  The folliculitis of the scalp involved a small area with 
slight, if any, exfoliation, exudation, or itching from March 
26, 1992, to March 1, 1993, and from July 8, 1996, to 
November 15, 1996.

7.    The folliculitis of the scalpis was shown to be 
manifested by exudation or itching in an exposed area from 
March 1, 1993, to July 8, 1996, and from November 15, 1999, 
to the present.

8.  Postoperative right inguinal hernia is asymptomatic and 
has not recurred.

9.  The veteran does not have a diagnosis of PTSD 
attributable to his military service, therefore, this claim 
is not plausible.

10.  The veteran has nightmare disorder, established by 
competent medical evidence and linked to military service by 
the diagnosing physician.

11.  The veteran developed chronic left plantar fasciitis in 
service.

12.  The veteran has not submitted competent medical evidence 
of a nexus between currently diagnosed neck and shoulder 
muscle strain and a condition incurred in service or noted in 
service with continuity of symptomatology thereafter.

13.  There is no competent evidence suggesting a link between 
any existing gum disease and a disease, injuery or incident 
during the veteran's military service.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against the 
assignment of a disability rating higher than 10 percent for 
asthma for any period between March 26, 1992, and the present 
under the schedular criteria effective prior to October 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1992).

2.  The schedular criteria effective from October 7, 1996, 
for a 30 percent rating, but not in excess thereof, for 
asthma are met and are applicable from that date.  
38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. 
§§ 4.1, 4.10, 4.97, Diagnostic Code 6602 (1999).

3.  Regulation does not provide a schedular rating in excess 
of 10 percent for the veteran's residuals of thoracic spine 
injury, and extraschedular rating is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5291 (1999).

4.  The preponderance of the evidence is against the 
assignment of a compensable schedular rating for folliculitis 
of the scalp and pityriasis rosea of the back from March 26, 
1992, to March 1, 1993, and from July 8, 1996, to November 
15, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.20, 4.118, Diagnostic Code 7806 (1999).

5.  The evidence supports a 10 percent schedular rating, but 
not in excess thereof,  for folliculitis of the scalp and 
pityriasis rosea of the back from March 1, 1993, to July 8, 
1996, and from November 15, 1999, to the present.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.20, 
4.118, Diagnostic Code 7806 (1999).

6.  The schedular criteria for a compensable disability 
rating for postoperative right inguinal hernia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.10, 
4.114, Diagnostic Code 7338 (1999).

7.  A claim for service connection for PTSD is not well 
grounded, and VA has no duty to assist the veteran to develop 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  Nightmare disorder was incurred in wartime service.  
38 U.S.C.A. § 1110, 1113 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).

9.  A claim for service connection for chronic gum disease is 
not well grounded, and VA has no duty to assist the veteran 
to develop facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

10.  Chronic left plantar fasciitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) 
(1999).

11.  A claim for service connection for chronic muscle strain 
of the neck and shoulders is not well grounded, and VA has no 
duty to assist the veteran to develop facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The January 1983 physical examination on entrance into 
service noted pes planus as not disqualifying for service.  
No other medical record from the veteran's first period of 
service pertains to any matter on appeal.  She had no 
examination on separation from the first period of service.  
She attributes all of her service-connected and claimed 
disabilities to her second period of service.

In a September 1985 medical prescreening for service, the 
veteran denied having asthma or other respiratory problems.  
A September 1985 entrance examination was essentially 
negative.  Subsequent service medical records reveal the 
development of asthma, with episodes induced by exercise, 
particularly in cold weather, with one asthmatic episode 
attributed to ragweed allergy.  The veteran obtained several 
temporary changes in physical profile to permit exercise at 
her own pace due to asthma.  A pulmonary function test in 
July 1988 revealed an increase in FEV-1 (forced expiratory 
volume in one second) from 81 percent to 96 percent of 
predicted volume upon administration of a bronchodilator, 
consistent with reactive process.  Service records show 
several episodes of asthma attacks.  The last noted in 
service was in September 1991, when she received an injection 
following an attack that she attributed to an allergic 
reaction to ragweed.

In March 1986, the veteran sought treatment for complaints of 
neck pain of three weeks duration.  Examination revealed a 
tender right trapezius muscle, decreased muscle strength, and 
full bilateral range of motion without guarding, assessed as 
muscle strain.  On follow-up in April 1986, she reported 
hurting her neck during night drill about seven weeks into 
basic training.  She complained of pain over the right 
trapezius.  The impression was right "trapezitis [sic]."

Service dental records of August and September 1986 show the 
veteran underwent fine periodontal scaling for heavy 
subgingival calculus throughout the mouth.  The veteran had 
additional periodontal scaling in April 1988.

In November 1986, the veteran complained of pain in the right 
posterior shoulder for three days, which she first noticed 
upon awakening with pain from sleeping on her right side.  
Examination revealed slight tenderness of the posterior 
axillary fold, assessed as tendinitis.  In February 1987, she 
complained of left shoulder blade and left arm pain with 
motion of her left arm.  She reported being injured in a 
fight the previous night.  Examination revealed slight 
swelling at the shoulder blade, assessed as contusion of the 
left shoulder.  When seen the next day, the previous day's 
complaints were described as vague complaints of pain in the 
back of the neck and both arms.  Examination revealed slight 
tenderness of the neck and deltoid and trapezius muscles, 
assessed as musculoskeletal strain.  A treatment record of 
October 1987, under the crossed out notation, "pinched nerve 
right shoulder," noted complaint of pain in the right 
shoulder for one week duration occurring after lifting a 
typewriter.  Neurologic examination was negative and range of 
motion was normal.  There was tenderness of the right 
shoulder over the trapezius, assessed as muscle strain.

In October 1987, the veteran complained of pain in both feet 
of one-day duration, left more than right.  She described the 
pain as starting in the fourth and fifth digits, shooting 
down the outside of the foot and up the back of the leg.  
Examination revealed slight tenderness in the arches and 
dorsum.  An x-ray report noted history of pain over the 
second through fifth metatarsals of one-year duration; the 
study, to rule out stress fracture, was negative for bony 
abnormalities.  An orthopedic examination of December 1987 
noted a complaint of recurrent left foot pain that had 
resolved since the examination request was written in 
October.  There was no history of trauma.  Upon examination 
there was full range of motion, no tarsal rigidity and a 
splayed forefoot without transverse arch on weight bearing. 
The examiner's impression was splayed forefoot causing 
metatarsalgia.

A June 1988 periodic general physical examination was normal, 
except for notation of asthma.

In November 1988 the veteran complained of low back pain and 
left foot pain after a road march.  She reported the left 
foot had hurt previously and that she needed arch supports, 
which she had been given previously.  The examiner assessed 
lumbar "strain" with a normal examination.  The examiner 
opined that the veteran was malingering.  Two days later, the 
veteran sought treatment for left foot pain after dropping an 
iron on her foot.  Examination revealed complaint of pain 
with flexion and with forward movement, slight limping gait, 
tender plantar surface and tender arch.  The assessment was 
rule out plantar fasciitis.  The veteran was also seen in 
November 1988 for acne of two and a half years duration.  An 
undated Master Problem List, under the heading of "Temporary 
(Minor) Problems," included plantar fasciitis and left foot 
injury in November 1988.

In February 1989, the veteran was treated for acne, with 
additional treatment in November 1989.  In March 1989, she 
complained of a lump in her groin that was ultimately 
diagnosed as right inguinal hernia and surgically repaired.  
Service medical records reveal no recurrence of hernia in 
service.

In February 1990, the veteran was seen for a one inch in 
diameter bald spot diagnosed as alopecia of unknown etiology, 
with subsequent diagnosis of folliculitis of the scalp.  In 
May 1990, a rash of the arm was assessed as tinea corporis, 
rule out eczema, with an additional diagnosis of pityriasis 
rosea of the back.  There was additional follow-up for 
folliculitis of the scalp on several occasions through 
October 1991.

In August 1990, the veteran sought treatment for her left 
foot, reporting she had stepped on glass and felt like 
something was in the wound.  The assessment was probable 
foreign body, sole of left foot (glass).

In February 1991 in Saudi Arabia, the veteran sustained 
injury of her back.  She was treated initially in a hospital 
in Saudi Arabia, then returned to the United States for 
follow-up.  The hospital and follow-up records are 
inconsistent regarding whether she fractured thoracic 
vertebrae, with negative x-ray and positive bone scan reports 
on initial hospitalization and a finding of mild degenerative 
joint changes, and negative bone scan for fracture in March 
1991 upon follow-up in the United States.  In November 1991, 
the veteran fell on her back, sustaining contusion of 
thoracic spine.

Service medical records are silent regarding any psychiatric 
complaint, treatment, or diagnosis.

VA outpatient treatment records from September 1992 show the 
veteran sought treatment for back pain, folliculitis, and a 
cough of two weeks duration.  Historically, she reported a 
history of asthma, with her last attack in February 1992, and 
a pinched nerve in the past.  Diagnoses upon examination were 
back pain and pharyngitis.  The examiner noted the veteran 
wore an arch support for her left foot.  A Persian Gulf 
Registry Code sheet reveals that the veteran did not serve in 
a combat zone while in the Southwest Asia Theater of 
operations.

On VA general medical examination in December 1992, the 
veteran reported history of back injury, asthma, skin 
problems of the hair (i.e., scalp) and back, left foot 
injury, and pinched nerve in the right shoulder and neck.  
She complained that her back still hurt, that her groin hurt 
in the area of her hernia when she strained.  She reported 
asthmatic episodes and slight current folliculitis, but that 
she sought no current treatment or medication for lack of 
money.  She reported that rosea of the back was asymptomatic.  
She said the ball of her left foot started hurting during 
basic training and it still hurt occasionally, but that show 
inserts helped.  On examination, she had normal carriage and 
gait, the posterior scalp had a little folliculitis and the 
skin of her back was clear.  Her neck was supple.  Her 
respiratory tract was clear.  There was evidence of a right 
inguinal hernia repair without recurrence.  Orthopedic 
examination of the back was essentially negative, except for 
the veteran's report of positive straight leg raising at 80 
degrees bilaterally.  She could stand on heels and toes and 
walk heel to toe in tandem on both inside and outside edges 
of her feet.  X-ray studies of the left foot were normal.  
The diagnoses were residual of back injury; history of right 
inguinal hernia, status post-operative without recurrence; 
asthma; folliculitis of scalp; rosea of back, currently 
asymptomatic; residual of left foot injury; history of 
pinched nerve right shoulder and neck.

On VA neuropsychiatric examination in December 1992, the 
veteran reported a history of back injury in Saudi Arabia, 
where she was a transportation sergeant during the Persian 
Gulf War.  She gave a history of strained right shoulder in 
Saudi Arabia, with occasional discomfort.  She reported that 
she slept "alright."  Neurologic and psychiatric 
examinations were normal.  The diagnosis was no 
neuropsychiatric condition found at this time.

In March 1993, the veteran had a dermatology consultation for 
folliculitis of the scalp.  The examiner noted active 
pustules.

In March 1993, in the context of seeking treatment for food 
poisoning, the veteran gave a history of asthma but denied 
current problems.  The abdomen was diffusely tender to 
examination.

In the October 1993 notice of disagreement with her initial 
VA disability ratings, the veteran asserted she had PTSD from 
her service in Saudi Arabia during Operation Desert Storm and 
that she incurred chronic bleeding gums in service.

In November 1993 the veteran sought treatment for an asthma 
attack.  There was slight wheezing on examination, which also 
found the abdomen benign.  She was given two Alupent 
breathing treatments and released with instructions to use 
Proventil, two puffs every six hours.

The veteran testified at a hearing before a VA hearing 
officer in May 1994.  The veteran sought to correct the 
September 1993 rating decision, which stated that she 
reported treatment for inguinal hernia at the Decatur 
[Georgia] VA Medical Center (VAMC).  She stated she had 
reported having no treatment of inguinal hernia at Decatur 
VAMC.

Regarding asthma, she reported having episodes every 10 to 14 
days, more frequently when under stress, as currently because 
she was caring for an infant grandchild.  She reported change 
to cold weather and exercise in the heat could also 
precipitate attacks.  She said she treated herself with 
prescribed medication and went to the hospital for a 
breathing treatment if the condition became too bad.  She 
reported being treated at a VA hospital upon sudden onset of 
an asthma while walking to work one day.  She reported that 
she worked at a VA hospital and could go to employee health 
or use an inhaler at her desk.  She felt that her asthma was 
now worse than when last evaluated.

Regarding her skin, she stated her condition felt like 
needles sticking her.  She reported VA treatment the month 
before.  She stated that at the last VA rating examination 
the examiner did not look at her skin.  She reported that her 
scalp itched and sometimes had sores with fluid in them 
despite antibiotic and other treatment.  She said her hair 
had not fallen out for some time.  She reported treatment for 
the condition at Grady Hospital.  She stated that her skin 
problems were currently limited to her scalp.

Regarding her back, she testified that it hurt when she bent 
to lift something or when someone patted her on the shoulder.  
She said that in service she hurt her back after she hurt her 
shoulder.  Regarding shoulder pain, she testified to pain in 
the back of her right shoulder only, which she just lived 
with.  She described the location and circumstances under 
which she experienced back and shoulder pain.  She said she 
had had a back brace that was made for her in Saudi Arabia.  
She reported that the doctor in Saudi Arabia told her she 
sustained a small fracture of her back and that a VA doctor 
in Nashville had told her she had only a muscle injury.  She 
said she never saw the medical records.

Regarding the repaired hernia, she stated that the repair 
sticks out, and that she felt pulling in the surgical area 
when bending down and with increasing frequency while 
walking.  She stated she had had no VA treatment, but planned 
to be seen for it because it had gotten worse yesterday.  The 
hearing officer told the veteran to send the treatment 
records to the RO after she was seen.

Regarding a psychiatric condition, the veteran's 
representative stated the veteran was not nervous prior to or 
shortly after service, but that she now had symptoms of PTSD.  
The veteran related an incident in Saudi Arabia in which 
someone was drawn into a water pump when his shirt was caught 
in the machinery, and he was chopped into pieces and killed.  
She said there were many other such safety accidents.  She 
testified that she now had nightmares and flashbacks about 
the incident.  She said she had discussed this incident with 
a Desert Storm representative at the VA hospital who told her 
to make an appointment with a counselor, which she had yet to 
do.  The hearing officer told her to send records from any 
such counseling to the RO.

Regarding gum disease, the veteran stated she saw a dentist 
at the VA hospital.  She stated she just had a little 
bleeding of the gums.  She said the bleeding began after she 
returned from Saudi Arabia.  Regarding her left foot, the 
veteran testified that she still has pain and cannot wear 
dress shoes.  She stated that she had not been treated since 
service for her left foot, neck and shoulders, but that she 
took Motrin, because that was all a doctor would give her 
anyway.  The veteran stated she had treatment at Northlake 
Hospital, but she did not remember what condition was 
treated.  The hearing officer stated he would ask the veteran 
to complete permission slips for VA to obtain private medical 
records.

In June 1994 the RO requested Atlanta VAMC to provide all of 
the veteran's outpatient treatment, employee health, and 
dental records.  In June 1994, the RO mailed to the veteran a 
letter and forms requesting information pertinent to her 
claim for PTSD.  The RO requested a detailed account of the 
event or events that precipitated PTSD, including the date, 
time, place, and description of the incidents, persons 
involved, and complete unit assignments.

In February 1995 the RO received medical records from Atlanta 
VAMC comprising outpatient and employee health records.  In 
November 1993, the veteran complained of back pain.  In 
November 1994 she was seen in a VA clinic in the hospital 
where she worked seeking a Proventil inhaler for asthma.  She 
reported she had not had any attacks for several months.  She 
was noted to be doing very well and was advised to return in 
six months.  A January 1995 record noted tenderness over the 
thoracic area and paraspinal muscles.  Neurovascular 
examination of the upper extremities was within normal 
limits.  The diagnosis was myositis.  The examiner prescribed 
physical therapy.  The referral indicated there was no muscle 
spasm on examination.  Subsequent January 1995 treatment 
records for midthoracic  back pain indicate that symptoms 
were decreased.

In June 1996, the Board remanded the instant case to the RO 
with instructions for further development of evidence and 
adjudication.  The RO mailed to the veteran requests for 
information pertinent to her claimed PTSD and other claims, 
including that she identify all sources of treatment since 
service.  In June 1997, after the veteran provided a current 
address, the RO remailed correspondence dated from October 
1996 to December 1996 and the Board's remand decision with 
cover letter, previously returned by the post office, and a 
VA form for her response.

In a July 1997 response to the RO's June 1997 correspondence, 
the veteran reported only that she was being treated at 
Decatur VAMC.  In August 1997, in response to RO request for 
records, Decatur VAMC reported that it had no outpatient 
treatment records on the veteran.

In December 1998 the RO received from Atlanta VAMC medical 
records of September 1992 to November 1998, including records 
from Decatur VAMC, in response to an August 1994 RO request 
for all outpatient, employee health, and dental records from 
1992 to the present.  In June 1995, the veteran requested 
refill of acne medication prescribed at Grady Hospital.  A 
July 1996 record of treatment for acne vulgaris noted scalp 
folliculitis of the posterior occiput comprising about two 
follicular nonerythematous papules and no pustules.  An April 
1997 outpatient gynecology examination found the abdomen 
benign.  She was seen for complaints of bilateral foot pain 
in December 1997.  X-ray studies of the feet while bearing 
weight revealed no significant abnormality.

An April 1998 VA surgery plan from Decatur VAMC shows 
diagnosis of hammertoe deformity of digits 2-5, bilaterally, 
with a plan for bilateral proximal interphalangeal 
arthroplasty the next week.  There were no clinical or 
examination records showing hammertoes.  A pre-anesthesia 
evaluation noted history of asthma, diagnosed in 1987, single 
past hospitalization in 1987, no intubations, last attack on 
April 6, 1998, and most recent previous attack in December 
1997.  A nursing note instructed the veteran to bring her 
albuterol inhaler when she came for surgery the next week.  
There is no indication that the surgery, scheduled for April 
16, 1998, occurred.

In May 1998, the veteran sought treatment for low back pain, 
which she attributed to sitting at her job, and exacerbation 
of asthma.  She requested to see a pulmonologist.  Chest 
examination revealed scattered expiratory wheezes.  She 
complained that currently used albuterol was ineffective.  
The examiner added Atrovent by metered dose inhaler.  On 
pulmonology consult approximately two weeks later, she gave a 
history of adult onset of asthma in 1987 with a single 
hospitalization in 1987 for bronchitis/asthma, no 
intubations, and no steroids.  She reported no emergency room 
visits in two years.  She reported using a nebulizer machine 
at home.  She said she used Atrovent twice a day, but felt it 
was ineffective.  Albuterol by metered dose inhaler caused 
fatigue, headaches, palpitations, and tremulousness.  
Theophylline was not tolerated; she had not used Serevent and 
there was no history of use of steroid inhaler.  Current 
examination found the chest clear to auscultation and without 
wheezes.  The pulmonologist started her on Beclovent by 
metered dose inhaler and instructed her to use Proventil as 
needed and Serevent twice a day.  In June 1998, pulmonary 
spirometry was essentially normal, but the flow-volume loop 
showed some concavity suggestive of some airflow limitation.

In July 1998 the veteran was examined for back complaints 
with a history of T 7-9 fracture in service.  Examination 
revealed essentially normal mobility with discomfort upon 
rotation of the trunk to the left.  Straight leg raising was 
minimally uncomfortable at 75 degrees on the right.  There 
was no muscle spasm, nodules, or trigger points.  An 
outpatient problem list included acne vulgaris and low back 
pain with spasm.

On VA general medical examination in November 1999, the 
examiner noted history of right inguinal hernia repair in 
1988, currently asymptomatic, folliculitis of the scalp in 
1987 with recurrence approximately every three months, asthma 
in 1986 with denial of recent attacks and no emergency room 
treatment for the past year and a half.  The veteran 
complained of asthma attacks spring and summer with frequent 
wheezing and shortness of breath.  She reported she could 
walk only two city blocks and that asthma significantly 
limited her ability to perform normal daily activities.  She 
reported injuries to her thoracic spine, neck and shoulders 
in 1990 while in Saudi Arabia.  She currently complained of 
pain and stiffness of the neck and shoulders and midthoracic 
pain with symptoms one or two days a week, aggravated by any 
movement, and alleviated by rest and medication.  She 
reported the condition restricted her ability to perform 
normal daily activities.  She gave a history of left foot 
injury about 1987.  She reported currently having pain on 
standing, walking, and lifting heavy objects causing swelling 
and stiffness.  She said symptoms were constant, daily, all 
day, and excruciating.  Symptoms were alleviated by rest and 
raising her left foot.  She said the symptoms limited her 
ability to get around and perform normal daily activities.  
The veteran reported that she could brush her teeth, dress 
herself, shower, cook, do light vacuuming, walk, drive a car, 
do light shopping, climb stairs and do light gardening.  She 
reported that she could not push a lawn mower.

Examination of the scalp showed moderate folliculitis in the 
occipital area.  The neck was supple and without masses.  The 
lungs were clear to auscultation and palpation bilaterally.  
There was evidence of a right inguinal hernia scar, five 
centimeters and uncomplicated.  There was no evidence of 
hernia.  The veteran used corrective shoes with shoe inserts.  
Her feet were tender in the metatarsal heads in the plantar 
aspect of the left foot without heat, redness or swelling.  
Range of motion of the small joints of the left foot was 
normal.  The shoulder joints were tender bilaterally.  There 
was spasm of the shoulder muscles bilaterally.  Flexion was 
180 degrees on both sides, with pain starting at 170 degrees, 
abduction was 180 degrees, painful from 160 degrees.  
Internal and external rotation was 90 degrees bilaterally.  
The cervical spine showed painful motion, especially turning 
to the left.  Flexion was 60 degrees with pain beginning at 
that point, right lateral flexion was 40 degrees with pain 
starting at 30 degrees.  Left lateral flexion was 40 degrees.  
Right and left rotation was both 75 degrees with pain 
starting at 70 degrees.  The thoracic spine was tender at T3, 
4, and 5.  Range of motion of the lumbar spine was full and 
without pain, muscle spasm, weakness, tenderness or fatigue.  
Neurological examination of the all extremities was within 
normal limits.

X-ray studies of the shoulders, cervical, thoracic and lumbar 
spine, and left foot were all normal.  Pulmonary function 
test revealed FEV-1 before and after bronchodilatation was 76 
and 79 percent of predicted, respectively, and the ratio FEV-
1/FVC (forced vital capacity) before and after 
bronchodilatation was 75.4 and 83.8, respectively.  The test 
was interpreted as normal with no evidence of restrictive or 
obstructive lung disease at that time.  The diagnoses were as 
follows: Established diagnosis of folliculitis of the scalp, 
active; chronic cervical spine strain with bilateral shoulder 
muscle strain and spasm and objective limitation of motion of 
the shoulder, pain on movement of the neck and spasm of 
shoulder muscles; left foot fasciitis, still active; 
established diagnosis of bronchial asthma, on treatment and 
stable; established diagnosis of right inguinal hernia repair 
without residual; established diagnosis of thoracic spine 
injury with a residual of tenderness.

On VA dental examination in November 1999, the examiner 
reported review of the veteran's medical records.  The 
veteran presented no complaints, but reported that her gums 
bleed under her bridges when flossing every other day.  
Periodontal examination revealed tenderness to probing around 
maxillary bridges, localized pocketing to 5mm and slight 
bleeding on probing around the bridgework.  The diagnosis was 
mild localized periodontitis, not related to service.

On VA psychiatric examination, the examiner reported review 
of the veteran's records, noting the December 1992 VA 
examination diagnosis of not neuropsychiatric condition found 
at that time.  Historically, the veteran reported starting to 
have dreams of the Gulf War in 1990, about scud missiles 
shooting, etc.  She stated that she lived in constant fear 
and had sleep disturbance and panic attacks.  She reported 
drinking heavily in 1990 and her war-related dreams went 
away.  She reported now having dreams approximately four to 
five times a month about being chased and killed.  She stated 
the dreams disturb her sleep and cause distress.  She said 
she had gotten used to them and denied any problems with 
appetite, mood or panic attacks, or flashbacks.  She reported 
her whole military experience was very stressful, "being a 
female."  She denied past psychiatric treatment, stating she 
did not want any psychiatric problems to get documented in 
her records because she was working for VA.  She reported her 
post-service work history, personal history, and family 
history.  Mental status examination noted sleep disturbance 
and nightmares, no flashbacks, no paranoia, no suicidal 
ideation, no obsessive/ritualistic behavior, no 
hallucination, no homicidal thoughts, and no panic attacks.  
There was no memory deficit.  Impulse control was adequate.  
Judgment and insight were fair.  The examiner diagnosed 
nightmare disorder.  The examiner opined that the veteran did 
not meet DSM IV (Diagnostic and Statistical Manual of Mental 
Disorders  (4th ed. 1994)) for PTSD, but that she met the 
criteria for nightmare disorder (awakening from sleep with 
frightening dreams involving threat to life; dreams caused 
significant distress).

II.  Analysis

A.  Higher Ratings

This appeal is from initial ratings assigned to disabilities 
upon awarding service connection.  The entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Nonetheless, the 
Board may reach the merits of the veteran's claims because 
there is no prejudice to the veteran to do so without remand 
to the RO for that purpose.  Bernard v. Brown, 4 Vet. App. 
384, 389 (1993).

A claim for service connection for compensation purposes that 
resulted in the award of service connection is deemed well 
grounded.  See 38 C.F.R. § 5107(a) (West 1991).  The claimant 
has a statutory right to appeal the initial disability 
rating.  38 U.S.C.A. § 7104(a) (West Supp. 2000).  To the 
extent the appeal from an initial disability rating also 
constitutes a claim for a higher rating, it is well grounded, 
deriving that status from the underlying well-grounded claim 
for service connection.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Thus the veteran's claims for higher benefits in 
the instant case are well grounded.

When a claim for VA benefits is well grounded, VA has a duty 
to assist the claimant to develop facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In the instant 
case, VA has repeatedly asked the veteran to provide 
information necessary to obtain evidence to support her 
claim, or to submit such evidence.  VA has also advised the 
veteran of her ultimate responsibility to produce evidence in 
support of her claim.  She has been unresponsive.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help,[s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA has discharged 
its duty to assist the veteran to develop evidence in support 
of her claims.

The veteran has reported treatment in VA facilities.  The RO 
has requested and obtained records from the VA facilities at 
which she has mentioned treatment, or reports that such 
facility has no records.  Thus, the RO has satisfied any duty 
it has to obtain VA records of which it has constructive 
notice prior to adjudication, and the Board finds no 
constructive notice of additional VA records that it ought to 
obtain before reaching the merits in this case.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Secretary of Veterans 
Affairs has constructive notice of VA records existing at the 
time of adjudication of a claim for benefits, and such 
records are constructively before the Board when it decides 
an appeal to which such records pertain).

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
veteran's relevant medical history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999) [hereinafter 
Rating Schedule], to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).  The 
rating schedule guides the evaluation of disability resulting 
from diseases and injuries resulting from or incident to 
military service.  "The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1 (1999).

1.  Asthma

VA amended the criteria for rating disability due to asthma 
during the pendency of this appeal.  Compare 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1992) with 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999) (effective Oct. 7, 1996).  When a 
regulation changes during the pendency of an appeal, the 
Board will apply the version more beneficial to the claimant.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
newer regulation cannot apply prior to its effective date.  
VAOPGCPREC 3-2000; see 38 U.S.C.A. § 5110(g) (West 1991).  
The Board will determine whether the newer or the older 
regulation is more beneficial to the veteran's claim.  The 
Board will apply the older version for the entire period 
under review if it is more beneficial throughout, and the 
newer version from its effective date if it is either more 
beneficial, or if the change in the rating criteria make no 
difference to the outcome.

The rating criteria in effect when the RO initially rated the 
veteran's asthma (older criteria) provided the following:

Pronounced; asthmatic attacks very 
frequently with severe dyspnea on slight 
exertion between attacks and with marked 
loss of weight or other evidence of 
severe impairment of health, 100 percent.  
Severe; frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea 
on exertion between attacks with only 
temporary relief by medication, more than 
light manual labor precluded, 60 percent.  
Moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on 
exertion between attacks, 30 percent.  
Mild; paroxysms of asthmatic type 
breathing (high-pitched expiratory 
wheezing and dyspnea) occurring several 
times a year with no clinical findings 
between attacks, 10 percent.  NOTE: In 
the absence of clinical findings of 
asthma at time of examination, a verified 
history of asthmatic attacks must be of 
record.

38 C.F.R. § 4.97, Diagnostic Code 6602 (1992).  Verified 
history of the veteran's asthma attacks is of record.

The examination records show asthma commensurate with a 10 
percent rating under the older criteria.  There is not 
examination or clinical evidence of moderate asthma.  The 
veteran's May 1994 hearing testimony of asthmatic episodes 
every 10 to 14 days is the only evidence of asthmatic attacks 
of a frequency commensurate with a 30 percent rating under 
the older criteria.  The only evidence of dyspnea on exertion 
between attacks anywhere in the record is the veteran's 
report to the November 1999 VA examiner.

In contrast with the veteran's statements, post-service VA 
treatment records actually document asthmatic episodes in 
November 1993, and May 1998; in April 1998 she reported a 
recent attack.  Additionally, she repeatedly told various 
practitioners that she had been months without an asthma 
attack or was without current problems.  In September 1992 
she reported her last attack as February 1992.  In March 1993 
she denied current problems.  In November 1994 she reported 
having no attacks for several months.  When seen by the 
pulmonologist approximately two weeks after complaining of 
asthma symptoms she was asymptomatic, and the spirometry 
study the next month was essentially normal; there is no 
indication the veteran sought clinical correlation with the 
depressed airflow finding as recommended.  In November 1999, 
the veteran reported asthma attacks in the spring and in the 
summer.

The veteran's May 1994 hearing testimony is not credible in 
light of the other evidence on file.  Therefore, the 
probative value it has on its face as evidence of frequent 
asthma attacks is rendered nill.  The statements she made 
about her asthma to medical practitioners for the purpose of 
informing their treatment of asthma or to assist in proper 
treatment of other conditions are deemed highly credible.  
The Board assumes that one tells the truth to a doctor from 
whom one seeks treatment, and that the veteran did as well, 
because effective treatment may depend on accurate 
information from the patient.  The statements made at the 
hearing and to the November 1999 examiner were made for the 
purpose of obtaining monetary benefits, and do not have the 
inherent credibility of the statements made to medical 
practitioners in a treatment context.

In this case, the statements made to medical personnel over 
time are inconsistent with and in some cases contradictory to 
the hearing testimony.  In the absence of any medical 
documentation of even two asthma attacks 10 to 14 days apart, 
and considering the greater credibility of statements to 
doctors and nurses for treatment purposes than those made for 
the purpose of obtaining monetary compensation, the Board 
finds the veteran's testimony not credible.  The Board finds 
that the veteran did not have rather frequent asthma attacks 
(10 to 14 days apart) during any period of time to which the 
rating criteria in effect prior to October 7, 1996, must or 
may apply in this case.  See VAOPGCPREC 3-2000 (criteria for 
application of amended rating criteria to facts post-dating 
amendment).

In addition to the question of the frequency of asthmatic 
episodes, the condition in between attacks, as seen by 
examination in between attacks and other available evidence 
is significant to rating the disability.  Until the veteran's 
statement to the November 1999 VA examiner of limited 
respiratory capacity for walking and of limitation of daily 
activities, the veteran had not reported respiratory problems 
between attacks or limitations in activities between asthma 
attacks because of asthma.  She had said the contrary, that 
she was doing well.

There is no evidence pre-dating October 7, 1996, to permit a 
finding of moderate dyspnea on exertion between attacks such 
that the overall disability picture could be found to nearly 
approximate that of the next higher rating.  See 38 C.F.R. 
§ 4.7 (1999).  The only evidence of exertional impairment of 
record is the veteran's report to the November 1999 examiner 
of inability to walk more than two city blocks.  The examiner 
elicited a more realistic and comprehensive picture of the 
functional effect of her asthma on a day to day basis with 
questions about her ability to do things that require 
moderate exertion, most of which she indicated she could do.  
The November 1999 examination report tends to show that the 
veteran does not experience moderate dyspnea on exertion.  
Thus, the November 1999 examination report would not support 
a higher rating for disability nearly approximating the next 
higher level under the older rating criteria.  Id.  
Therefore, the examination report does not support the 
application of the older rating criteria to a period after 
the effective date of the new rating criteria.  See 
VAOPGCPREC 3-2000.

In sum, the veteran has occasional asthma attacks.  The 
preponderance of the evidence shows that they are not more 
frequent than several times a year, and examinations between 
attacks produce no clinical findings of asthma.  
Consequently, under the rating criteria in effect prior to 
October 7, 1996, the preponderance of the evidence is against 
a rating greater than 10 percent at any time during the 
period under review in this case.  

The rating criteria for asthma effective from October 7, 
1996, provide the following:  

FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure; requires daily use 
of systemic (oral or parenteral) high 
dose corticosteroids or immunosuppressive 
medications, 100 percent.  FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly 
visits to a physician for required care 
of exacerbations, or; intermittent (at 
least three per year) courses of systemic 
(oral or parenteral) corticosteroids, 60 
percent.  FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation 
anti-inflammatory medication, 30 percent.  
FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral 
bronchodilator therapy, 10 percent.  
NOTE: In the absence of clinical findings 
of asthma at time of examination, a 
verified history of asthmatic attacks 
must be of record.

38 C.F.R. § 4.97, Diagnostic Code 6602 (1999) (effective Oct. 
7, 1996).  As noted above, the veteran has a verified history 
of asthmatic attacks.  For reasons described below, the newer 
rating criteria are more beneficial to the veteran's claim, 
and the Board will apply them from their effective date.

The result of the pulmonary function study in service was 
noncompensable under the current rating criteria.  The June 
1998 spirometry study was essentially normal, and spirometric 
criteria for a rating greater than 10 percent are not 
essentially normal results.  Thus, the Board finds that the 
notation of flow-volume loop suggestive of some airflow 
restriction is not probative of asthma compensable at higher 
than a 10 percent rating.  The November 1999 pulmonary 
function test was in the upper half of the range of 
noncompensable pulmonary function.  Thus, the available 
evidence of pulmonary function does not permit the award of a 
rating greater than 10 percent for asthma from or after 
October 7, 1996.  Id.

The newer rating criteria provide that daily bronchodilator 
use is a basis for a higher rating.  The record reveals that 
the veteran uses several bronchodilator medicines.  The 
frequency of use during the time to which the current rating 
criteria may apply is not clear in the record.  The record 
reveals prescription in November 1993 of bronchodilator every 
six hours, but not whether the therapy was to be chronic.  
There are other records of the veteran seeking refills of 
medication at times when she was not seeking acute treatment, 
consistent with chronic therapy.  In May 1998, the consulting 
pulmonologist prescribed one bronchodilator for use as needed 
and another for daily use.  Again, the record does not 
indicate whether the therapy was to be chronic or acute.  The 
November 1999 VA examiner did not specifically current 
medications.  The examiner did include "on treatment" in 
his diagnosis of asthma.

There is no clear evidence to show discontinuance or 
reduction of frequency of use from daily to intermitted 
during the periods in between the specific notations of 
bronchodilator therapy in the record.  The Board will not 
infer it.  The evidence supports concluding that the veteran 
uses inhaled or oral bronchodilator daily.  Consequently, 
that criterion of a 30 percent rating under diagnostic code 
6602 as effective October 7, 1996, is satisfied.

The language of the revised diagnostic code indicates that 
daily bronchodilator use is a discrete basis for a 30 percent 
rating, notwithstanding that the pulmonary function test 
results do not permit a 30 percent rating based on the test 
results alone.  The veteran is entitled to a 30 percent 
rating for asthma from October 7, 1996.  38 C.F.R. § 4.97, 
Diagnostic Code 6606 (1999).

The preponderance of the evidence is against an award of 60 
percent under the current diagnostic criteria for any period 
to which it could be applied.  None of the rating criteria 
for a 60 percent rating are shown or nearly approximated.  
See 38 C.F.R. § 4.7 (1999), during that time.


2.  Thoracic Spine

The veteran's thoracic (dorsal) spine disability is 
identified as traumatic arthritis, rated according to the 
criteria for limitation of motion of the thoracic spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5291 (1999).  See 
38 C.F.R. § 4.27 (1999) (rules for selection of hyphenated 
diagnostic code to indicate underlying disease rated by 
functional criteria).

Diagnostic Code 5010 is for traumatic arthritis.  It is 
implemented according to the rating criteria for degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Under those criteria, arthritis confirmed by x-ray 
is rated for limitation of motion of the affected part, or 
based on x-ray; findings alone if there is no limitation of 
motion.  Arthritis may also be rated a minimum of 10 percent 
for actual pain on motion.  38 C.F.R. § 4.59.  Additionally, 
for disabilities rated according to limitation of motion, 
pain, fatigability, and other related factors are for 
consideration in determining the disability evaluation.  
38 C.F.R. §§ 4.40, 4.45 (1999); see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In this case, x-rays subsequent to service have consistently 
been normal.  The degenerative changes mentioned in the 
records from the hospital in Saudi Arabia have not been 
confirmed after service.  The Board deems the appellant's 
rating to be by analogy to traumatic arthritis, which is 
authorized by regulation.  See 38 C.F.R. § 4.20 (1999).  The 
application of the rating criteria for limitation of motion 
of the thoracic spine, Diagnostic Code 5291, with 
consideration of pain and related factors, 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999), is appropriate in this case.

Limitation of thoracic spine motion is rated noncompensable 
if mild and 10 percent if moderate or severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1999).  The record clearly 
shows that the veteran suffers intermittent muscle spasm, 
pain and tenderness.  She is rated 10 percent, which is the 
maximum rating for limitation of motion of the thoracic 
spine.  She is service connected for residual of an injury.  
Residuals of fractured vertebrae are rated based on definite 
limitation of motion and muscle spasm, adding 10 percent for 
vertebral deformity, which the veteran does not have, and 
allowing for 60 percent or higher ratings for certain severe 
residuals, which the veteran also does not have.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  She also 
does not have complete bony fixation (ankylosis), and cannot 
obtain the 20 or 30 percent rating for favorable or 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (1999).

Under the pertinent regulations, a disability rated based on 
limitation of motion may be compensated at a higher schedular 
rate because of pain and related factors than it would 
otherwise be, if such additional compensation does not 
require exceeding the maximum schedular rating for the 
disability.  Spencer v. West, 13 Vet. App. 376 (2000).  The 
veteran has demonstrated pain and tenderness, as was noted in 
January 1995 when physical therapy was prescribed.  Physical 
therapy resulted in improvement.  Moreover, the pain and 
tenderness occasionally demonstrated by the appellant does 
not result in additional disability comparable to favorable 
ankylosis of the thoracic spine, as is revealed by the list 
of activities she indicated to the November 1999 VA examiner 
that she could do.  Favorable ankylosis is static; it does 
not improve.  It would be inappropriate to compensate the 
veteran at the 20 percent level for pain and tenderness, when 
the pain and tenderness does not create disability nearly 
approximating that of complete favorable bony fixation of the 
thoracic spine, see 38 C.F.R. § 4.7 (1999), or analogous to 
that disability.  See 38 C.F.R. § 4.20 (1999).

Consequently, a rating greater than 10 percent for limitation 
of motion of the thoracic spine would require extra-schedular 
rating.  Under the facts of this case, the Board may consider 
the applicability of the extra-schedular provision without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
389 (1993).

Regulation provides for extra-schedular rating when features 
of a disability render it impracticable to rate accurately by 
application of the rating schedule.  The governing criteria 
of extra-schedular rating are marked interference with 
employment or frequent hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The veteran has reported an 
essentially continuous work history without indication of 
marked interference with employment, and she has not been 
hospitalized frequently because of her thoracic spine 
disability.  Whereas the veteran receives the maximum 
schedular rating for limitation of the thoracic spine, and 
there is no evidence warranting referral to appropriate VA 
authority for extra-schedular consideration, see Floyd v. 
Brown, 9 Vet. App. 88 (1996) (Board may not award extra-
schedular rating in first instance, but may refer matter to 
appropriate VA authority), a higher rating is not provided by 
law or regulation under the current circumstances.  Spencer, 
13 Vet. App. 376.   No further action on this matter is 
warranted.

3.  Skin Disorder

The RO awarded service connection for a skin condition of the 
hair and back.  The conditions diagnosed in service and in 
the November 1992 VA examination were folliculitis of the 
scalp and pityriasis rosea of the back.  The Board infers 
that it is these diagnoses only that are service connected.  
The Board does not consider other skin disorders noted in the 
record.

Pityriasis rosea has been asymptomatic throughout the period 
under review in this appeal.  The rating of the disability is 
based solely on the severity of the folliculitis of the scalp 
over time.  The skin condition is rated by analogy to eczema.  
See 38 C.F.R. § 4.20 (1999).


The rating criteria for eczema are as follows:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant, 50 percent.  With exudation or 
itching constant, extensive lesions, or 
marked disfigurement, 30 percent.  With 
exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area, 10 percent.  With slight, if any, 
exfoliation, exudation or itching, if on 
a nonexposed surface or small area, 0 
percent.

38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

The appellant's folliculitis has demonstrated some 
variability over time.  Symptoms of itching have been 
present, and the Board concludes that findings of pustules 
are comparable for rating purposes to exudation.  The 
symptoms have been intermittent, in a small area, and not 
disfiguring.  Consequently, the veteran has not manifested 
any of the criteria for a 30 percent rating at any time.

In March 1993 there were active pustules.  The veteran's 
hearing testimony and her request for VA outpatient treatment 
in June 1995 were consistent with intermitted symptoms of 
severity and extent commensurate with the 10 percent rating.  
In July 1996, the folliculitis was limited to two small 
papules in the occiput.  The record indicates that the 
folliculitis was essentially quiescent from July 1996 until 
the November 1999 VA examination, when the veteran reported 
intermittent episodes, and the examiner noted moderate 
folliculitis of the occiput.  Although the examiner did not 
identify specific symptoms, the veteran's report of 
intermittence is credible and rules out a 30 percent rating 
based on constant exudation or itching.  The finding of 
folliculitis on the occiput, versus on a larger area, rules 
out satisfaction of the "extensive area" criterion.  There 
is no evidence or assertion that the condition is 
disfiguring.

In sum, the record reveals noncompensable folliculitis from 
the effective date of service connection, March 26, 1992, to 
March 1, 1993, when criteria of a 10 percent rating became 
manifest until July 8, 1996.  From July 8, 1996, to November 
15, 1999, folliculitis was noncompensable, again becoming 
compensable at the 10 percent rate from November 15, 1999.


4.  Right Postoperative Inguinal Hernia

As noted in the introduction, the RO has not adjudicated the 
matter of disability due to a surgical scar.  This decision 
is limited to the status of the post-operative hernia.

The rating criteria for inguinal hernia are as follows:

Large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, 60 percent.  Small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, 30 percent.  Postoperative 
recurrent, readily reducible and well supported by truss or 
belt, 10 percent.  Not operated, but remedial, 0 percent.  
Small, reducible, or without true hernia protrusion, 0 
percent.

The only evidence of any residual of the right inguinal 
hernia treated in service is the veteran's report of pain and 
pulling sensation in the area of the surgical site and of 
protrusion at that site.  The veteran is not a physician.  
Her testimony is competent as to the fact of the reported 
sensations, not as to their medical significance.  Lay 
testimony is acceptable as to matters regarding which a lay 
person is ordinarily competent to report.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Questions that require 
medical expertise to render testimony reliable are beyond lay 
competency to report as evidence.  Id.  Whether pain that the 
veteran perceives as in the area of her hernia operation is 
symptomatic of recurrent hernia or is related to the 
postoperative hernia are medical questions that she is not 
competent to answer.  Consequently, her December 1992 and May 
1994 statements are not evidence of recurrence or any other 
compensable criterion in rating her postoperative hernia.

No physician has noted the protrusion she reported in her 
hearing testimony.  The findings on examination of the 
abdomen have been consistently benign, except for one finding 
attributed to acute food poisoning.  Examinations 
specifically assessing the postoperative status of the hernia 
have found no recurrence.  The clear preponderance of the 
evidence is against awarding a compensable rating for 
postoperative right inguinal hernia for any period subject to 
review in this appeal.

B.  Service Connection

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has not responded to VA requests for her to submit 
evidence of which there is notice in the claims folder, for 
example, treatment at Grady or Northlake hospitals.  VA has 
discharged its duty to inform her of the evidence to submit 
to complete her application and of the necessity of a 
complete application.  Id.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu, 2 Vet. App. 492 (1992) (areas of 
competence of lay persons versus of experts).  Alternatively, 
after satisfying the current diagnosis requirement, a claim 
may be well-grounded by evidence of continuity of 
symptomatology with a condition noted in service, 38 C.F.R. 
§ 3.303(b) (1999), and a competent medical opinion that there 
is a nexus between a currently diagnosed disorder and the 
symptomatology for which there is continuity with the 
condition noted in service.  Savage v. Gober, 10 Vet. App. 
488 (1997).  Evidence is presumed true for the limited 
purpose of determining if a claim is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

1.  Psychiatric Disorder Including PTSD

The veteran is often the first source of information and 
evidence to support a claim for service connection for PTSD.  
Often, only the veteran can inform VA of the time, place, 
persons involved, unit membership and other details necessary 
to establish her entitlement to service connection for PTSD.  
The RO has requested this information from the veteran more 
than once.  Aside from a vague account in the May 1994 
hearing, comprising too little detail to permit VA to verify 
the event, the veteran has not been forthcoming.  Whereas she 
is well informed of the information necessary to permit VA to 
develop a claim for PTSD, VA has no outstanding duty to 
inform her that her application for that benefit is 
incomplete.  38 U.S.C.A. § 5103(a) (West 1991).

The veteran has not submitted competent evidence showing a 
diagnosis of PTSD atributable to military service.  The Board 
need not consider the claim for PTSD further as it is not 
plausible.  In the absence of proof she currently has 
disability due to PTSD, there can be no valid claim for 
service connection, as Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The veteran's claim, however, is comprehensive, in that she 
essentially asserts that any psychiatric disability she now 
has is attributable to service.  Service connection may be 
established for a current psychiatric disability 
notwithstanding the lack of a psychiatric diagnosis during 
service or within a presumptive period thereafter if the 
evidence establishes that the psychiatric disability was 
incurred in service.  38 U.S.C.A. §§ 1113(b), 1133(c) (West 
1991); 38 C.F.R. § 3.303(d) (1991).

The November 1999 VA psychiatric examiner diagnosed a current 
disability, nightmare disorder.  The veteran's assertion is 
that she has a psychiatric disorder as a result of her 
military service.  She is not competent to diagnose her 
disability.  Espiritu v. Derwinski, 2 Vet App. 492, 494 
(1992).  The Board does not discount the valid nature of the 
claim just because the veteran has not named the diagnosis. 
Rather, the Board infers from the November 1999 diagnosis and 
from the nonspecific nature of the veteran's claim that the 
claim includes nightmare disorder.  See Douglas v. Derwinski, 
2 Vet. App. 103, 109 (199) (VA is obligated to consider all 
issues reasonably inferred from the evidence of record).

There is a competent medical diagnosis of nightmare disorder.  
The examiner adhered to the diagnostic practices, 
terminology, and criteria of the American Psychiatric 
Association's manual, Diagnostic and Statistical Manual of 
Mental Disorders 580-83 (4th ed. 1994) [hereinafter DSM-IV], 
which are incorporated  by reference into VA regulations 
pertaining to diagnosis of mental disorders.  See 38 C.F.R. 
§ 4.125(a).

The DSM-IV sets forth a "multi-axial" scheme for diagnosis 
in which each "axis" represents a feature of the total 
diagnostic picture.  Axis IV is for reporting psychosocial 
and environmental problems that may affect the diagnosis, 
treatment, and prognosis of mental disorders, and may include 
negative live events that clearly contribute to the mental 
disorder.  Quick Reference to the Diagnostic Criteria from 
DSM-IV 41-42 (1994).  The November 1999 examiner noted 
exposure to war on Axis IV.  For VA purposes, the notation 
expresses an opinion of a nexus between the veteran's active 
service and the diagnosis.  Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998).

A significant symptom of nightmare disorder is that most of 
the nightmares do not recount real events.  DSM-IV 580.  
Verification of the occurrence of an actual event cannot be 
an element of a well-grounded claim, as it is in a claim for 
PTSD.  See 38 C.F.R. § 3.304(f) (1999) (elements of a claim 
for service connection for PTSD).  The absence of evidence of 
the occurrence of any event in service is not averse to 
finding the claim well grounded.  The record shows the 
veteran served in the Southwest Asia Theater of operations.  
Thus, the axis IV notation of exposure to war is consistent 
with the places, types, and circumstances of the veteran's 
service.  38 C.F.R. § 3.303(a) (1999).  Because a competent 
medical professional has clearly diagnosed a current mental 
disorder and attributed that disorder to the veteran's 
military service, the claim for service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The record contains no evidence that contradicts the November 
1999 VA examiner's diagnosis and opinion of a link between 
the diagnosis and service.  Given the specific 
characteristics of nightmare disorder, the lack of evidence 
of complaints, symptoms, and diagnosis in service is not 
adverse evidence.  Service connection for nightmare disorder 
is warranted.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).

2.  Gum Disease

The November 1999 VA dental examiner diagnosed gum disease.  
He also explicitly stated it was unrelated to service.  
Service dental records show periodontal scaling without an 
explicit diagnosis of gum disease.  Even interpreting the 
service records as evidence of a condition noted in service, 
and the May 1994 testimony about bleeding gums as evidence of 
continuity of symptomatology, Savage, 10 Vet. App. 488, see 
38 C.F.R. § 3.303(b) (1999), the veteran has submitted no 
evidence of a nexus between her current gum disease and 
service or with continuity of symptomatology of gum disease 
since service.  Absent evidence of nexus, either with a 
condition incurred in service or with the continuity of 
symptomatology of a condition noted in service, the claim 
cannot be well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The appellant has not presented a well-grounded claim for 
service connection for gum disease.  Absent a well-grounded 
claim, VA has no duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, 12 Vet. App. 477 
(1999), and the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

3.  Left Foot

The November 1999 VA examination diagnosis of left plantar 
fasciitis satisfies the first element of a well-grounded 
claim.  Epps, 126 F.3d at 1468.

The service medical records include multiple notations 
regarding the left foot, including a clinical assessment of 
rule out left plantar fasciitis and a more definite inclusion 
of plantar fasciitis on a problem list.  Thus, there is 
evidence both of incurrence of plantar fasciitis in service 
and of a condition noted in service.  The several complaints 
of left foot pain in the outpatient records, the May 1994 
hearing testimony since separation from service, the December 
1992 VA examination finding of residuals of foot injury, the 
clinical notations in December 1997, and the November 1999 VA 
examination finding are evidence of continuity of 
symptomatology.  Thus the second element of a well-grounded 
claim is satisfied by evidence incurrence of plantar 
fasciitis in service or by evidence of a condition noted in 
service with continuity of symptomatology thereafter.  Id.; 
Savage, 10 Vet. App. 488.

Based upon notation of the veteran's history and examination 
revealing current plantar fasciitis, the November 1999 VA 
examiner diagnosed plantar fasciitis as "still" 
symptomatic.  The Board interprets "still" as an opinion of 
nexus between the current diagnosis and prior symptomatology, 
whether the fasciitis noted in the problem list in the 
service medical records or the symptomatology continuous with 
a foot condition noted in service.  In sum, the claim is well 
grounded as regards plantar fasciitis.  38 U.S.C.A. § 5107(a) 
(West 1991).  The facts are adequately developed to 
adjudicate entitlement to service connection for that 
disorder, and VA has no further duty to assist the veteran to 
develop facts pertinent to that claim.  Id.

Considering the merits of entitlement to service connection 
for left plantar fasciitis, there is not a preponderance of 
evidence against the claim, which there must be to sustain 
the denial.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The service record reveals complaints about the left foot 
that were not related to fasciitis by any examiner, notably, 
dropping an iron on the foot and stepping on glass.  This 
evidence is neither for nor against the claim.  It merely 
shows an acute injury.  One examiner, apparently focusing 
mainly on low back complaints, opined the veteran's 
complaints were malingering.  This opinion is of insufficient 
weight without additional clinical corelation to conclude 
that the veteran did not actually suffer the symptoms of 
which she complained.

The outpatient record of September 1992 showing complaints of 
foot pain and the use of an arch support for the left foot 
and the December 1997 record of similar complaints and x-rays 
negative for bony abnormality are consistent with ongoing 
plantar fasciitis.  Taking the May 1994 hearing testimony as 
credible regarding the continuity of symptoms and the reason 
for not seeking treatment, the hiatus in the treatment record 
from September 1992 to December 1997 is of insufficient 
weight as adverse evidence to conclude the current diagnosis 
is not the same condition noted in service.  When the 
November 1999 examiner's report showing that the veteran 
again presented wearing a shoe insert is added to the other 
evidence, the evidence in support of the claim is consistent 
overall and sufficient to support an allowance of service 
connection for plantar fasciitis of the left foot based on 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (1999).

4.  Neck/Shoulder Muscle Strain

The veteran contends she sustained a strain of the neck and 
shoulder muscles in service that became chronic.  The 
November 1999 VA examiner diagnosed neck and shoulder muscle 
strain, providing the current diagnosis element of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  The service 



medical records reveal complaints and findings of neck and 
shoulder conditions, variously assessed as right trapezius 
strain, deltoid and trapezius strain, neck strain, right 
axillary tendinitis, left shoulder contusion, and 
musculoskeletal strain.  Thus, the veteran has submitted 
evidence that neck and shoulder muscle strain was incurred in 
or were conditions noted in service.  38 C.F.R. § 3.303(b) 
(1999).

The veteran's May 1994 testimony about right shoulder pain 
and that she hurt the shoulder before she hurt her back in 
service is essentially testimony of continuity of 
symptomatology, apparently indicating a single area 
comprising the back of the right shoulder and the neck both.  
The assertion that symptoms were ongoing was implicit in her 
testimony explaining why she had not sought treatment for her 
shoulder and neck.  She reported current symptomatology to 
the November 1999 VA examiner.  Taken together, the record 
constitutes evidence of continuity of symptomatology with a 
condition noted in service, thus satisfying the second 
element of a well-grounded claim.  Id.; Savage, 10 Vet. App. 
488.

The veteran has not submitted competent medical evidence of a 
nexus between the current diagnosis of neck and shoulder 
muscle strain and incurrence of such disorder, or between the 
current diagnosis and the continuity of symptomatology.  The 
December 1992 VA examiner diagnosed only a history of a 
pinched nerve in the neck and right shoulder in service, and 
the diagnosis was limited to a finding of history of pinched 
nerve.  No current symptoms were reported, and there cannot 
be a nexus between current diagnosis and symptomatology 
continuous with a condition noted in service without a 
current diagnosis.

The November 1999 VA examiner noted the veteran's report of 
history and stated current findings without articulating an 
opinion that the current findings were linked to the muscle 
strain evidence in service or with the symptomatology 
continuous 


with neck and shoulder conditions noted in service.  The 
omission is significant in the context of the November 1999 
report.  The examiner took care in articulating the several 
diagnoses, distinguishing between established diagnoses, as 
of asthma and folliculitis; fasciitis, characterized as still 
active; and the neck and shoulder diagnosis.  Thus, the Board 
concludes that the examination report does not include the 
medical opinion of nexus necessary to well ground the claim.  
In Savage, 10 Vet. App. 488, the Court likewise found a 
current diagnosis, evidence of a condition noted in service 
and of continuity of symptomatology thereafter, and no 
medical opinion of a nexus between the current diagnosis and 
the continuity of symptomatology.  Id.at 497-98.  Because the 
record is devoid of such a medical nexus opinion, the claim 
cannot be well grounded.

The appellant has not presented a well-grounded claim for 
service connection for chronic neck and shoulder muscle 
strain.  Absent a well-grounded claim, VA has no duty to 
assist the appellant to develop facts pertinent to a claim, 
Morton v. West, 12 Vet. App. 477 (1999), and the Board does 
not have jurisdiction to adjudicate the claim on the merits.  
Boeck v. Brown, 6 Vet. App. 14 (1993).


ORDER

A rating in excess of 10 percent for asthma from March 26, 
1992, to October 7, 1996, is denied.  A 30 percent rating, 
but not higher, for asthma from October 7, 1996, is granted, 
subject to regulations governing payment of monetary 
benefits.  A rating in excess of 10 percent on a schedular or 
extra-schedular basis for residuals of a thoracic spine 
injury is denied.  A compensable rating for folliculitis of 
the scalp and pityriasis rosea of the back from March 26, 
1992, to March 1, 1993, and from July 8, 1996, to November 
15, 1999 is denied.  A 10 percent rating, but not higher, for 
folliculitis of the scalp and pityriasis rosea of the back 
from March 1, 1993, to July 8, 1996, and from November 15, 
1999 is granted, subject to regulations governing payment of 
monetary benefits.  A compensable rating for status post-
operative right inguinal hernia is denied.  Whereas claims 
for service connection for PTSD, chronic gum disease, and 
chronic neck and shoulder muscle strain are not well 
grounded, the claims are denied.  Service connection for 
nightmare disorder and for plantar fasciitis of the left foot 
are granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

